

ALASKA AIR GROUP COVID-19 BUSINESS RECOVERY INCENTIVE PAY PLAN
(Adopted July 8, 2020)


The Board of Directors (the “Board”) of Alaska Air Group, Inc. (the “Company”)
has adopted the COVID-19 Business Recovery Incentive Pay Plan (the “Plan”) to
incentivize employees of Alaska Airlines, Inc. (“Alaska”) and Horizon Air
Industries, Inc. (“Horizon”) to achieve performance-based goals tied to the
Company’s recovery from the financial impacts of the COVID-19 pandemic. Eligible
Participants may earn a cash award (“Award”) based upon the degree to which the
Company, Alaska and Horizon achieve applicable performance goals and, if
applicable, an award modifier, set by the Committee for the relevant performance
period (a “Performance Period”) and upon the discretion of the Committee, as
explained below. The Plan is effective on July 1, 2020, and shall remain in
effect until amended, restated or terminated pursuant to Paragraph 8.


The Board has delegated authority to the Compensation and Leadership Development
Committee (the “Committee”) to administer the Plan.


1. ELIGIBILITY


Eligibility to participate in the Plan during a Performance Period is limited to
all regular and variable time U.S. and Canadian employees, and Mexico management
employees, of Alaska or Horizon (“Eligible Employees”) who:


(a)  are employees of Alaska or Horizon on the last day of the Performance
Period for which the Award is being paid;


(b)  were employees during a portion of the Performance Period for which the
Award is being paid but were not employees on the last day of the Performance
Period because of any of these reasons:


(i)their employment ended due to disability or death; or
(ii)their employment ended because they retired; or
(iii)their employment ended due to a furlough conducted pursuant to a Collective
Bargaining Agreement.


Employees on furlough leaves, an Alaska or Horizon COVID-19 unpaid voluntary
leave of absence or other employer-approved leave of absence, or military
service leave on the last day of the Performance Period shall remain eligible
under the Plan.


“Eligible Employees” shall not include: temporary employees (other than variable
time employees), contract employees or independent contractors, as classified by
Alaska or Horizon; Mexico non-management employees of Alaska or Horizon; or
McGee Air Services, Inc. employees, in every case regardless of whether an
agency or court subsequently re-classifies such individuals as employees of
Alaska or Horizon.


Unless provided in sub-paragraph (b) above or otherwise provided in a separate
agreement, an individual whose employment with Alaska or Horizon ends on or
prior to the last day of the Performance Period for any reason not set forth
above, for example, resignation (including pursuant to an early-out program) or
termination (with or without cause or pursuant to a reduction in force),
forfeits any Award under this Plan.


An Eligible Employee who meets all the requirements for an Award is a “Plan
Participant” for such Performance Period. Participation in the Plan does not
guarantee that any Award will be paid if applicable performance goals specified
for the Performance Period are not achieved.


2. CALCULATION OF THE AWARD


The size of the Award earned for a Performance Period will depend upon the
extent to which the performance goals and, if applicable, an award modifier has
been achieved during that Performance Period, and upon the discretion of the
Committee. Separate performance weighting has been established for each
performance goal.
1

--------------------------------------------------------------------------------





        A Plan Participant’s Award is determined by the following formula:
Eligible Earnings X Participation Rate X Payout Award Percentage.


        “Eligible Earnings” has the meaning set forth in Annex 1 (“Plan Goals
and Measures”) hereto.


        “Participation Rate” shall mean the percentage level communicated to
each Eligible Employee or class of Eligible Employees.


        “Payout Award Percentage” means the sum of the weighted payout of each
performance goal, calculated in the manner specified by Paragraph 3, herein.
Awards may be paid in cash only.


All Payout Award Percentage calculations will be performed by the Finance
Department of Alaska and will be subject to approval by the Committee. Once
approved by the Committee, such calculations shall be conclusively presumed to
be accurate.


3. PERFORMANCE WEIGHTING
In order for any Award to be payable as to a particular performance goal, a
“Threshold” performance level for that goal must be achieved. The payout
percentage for a particular performance goal will be 30% if the “Threshold”
level is reached, 60% if the “Target” level is reached. This determination
applies to each goal individually. If performance for a particular goal is
between the Threshold and Target levels, the payout percentage for that goal
will be determined by linear interpolation between those two levels. The payout
percentage for each goal as so determined will then be multiplied by the
weighting factor for that goal, as specified in Annex 1 COVID-19 Business
Recovery Incentive Pay Plan Goals and Measures described in Paragraph 4 for the
applicable Performance Period (the “weighted payout percentages”).


4. PERFORMANCE PERIOD, GOALS AND APPLICABLE PERFORMANCE WEIGHTING FACTORS
The Committee will establish the Performance Period, performance goals and
relative weighting and, if applicable, an award modifier for each Performance
Period, and will approve prior to the commencement of each Performance Period an
Annex 1 (“Plan Goals and Measures”) outlining the performance goals and
weighting factors for that Performance Period and an Annex 2 setting forth the
Participation Rates for that Performance Period.


5. DISCRETIONARY FACTOR
In the case of a Plan Participant described in Paragraph 1 who retired,
terminated employment due to disability, or died during the Performance Period,
or a Plan Participant who was furloughed, took a leave of absence, or who
voluntarily accepted a base pay or work schedule reduction during any portion of
the Performance Period, the Committee retains absolute discretionary authority
to adjust the Award to such Plan Participant based upon the Committee’s
determination of such Plan Participant’s contribution to the Company or its
affiliates or any other factors as the Committee may determine appropriate.


6. TIMING OF AWARDS
Payment of Awards for a Performance Period will be made no later 75 days
following the conclusion of that Performance Period. A deceased Plan
Participant's Award will be paid to the beneficiary designated by the
Participant for purposes of the Company's or its affiliates’ group term life
insurance plans covering the deceased Participant, and in the absence of any
designation, will be paid or distributed to the Participant’s estate.


7. PLAN PARTICIPANT TRANSFERS BETWEEN ALASKA AND HORIZON
If a Plan Participant transfers employment between Alaska and Horizon, the Plan
Participant’s Award under this Plan, and any payment in respect of such Award,
shall be separately determined by the Committee based on Eligible Earnings,
Participation Rate and Payout Award Percentage attributable to each entity. This
will result in a separate Award based on Alaska service and performance, and a
separate Award based on Horizon service and performance, as applicable.


8. AMENDMENT
2

--------------------------------------------------------------------------------



The Board, acting on its own or through the Committee, retains the right to
modify the Plan at any time in any manner that it deems appropriate, provided
that (a) no amendment that adversely affects the rights of Plan Participants or
their beneficiaries shall be effective for a Performance Period that ended
before the amendment was adopted, and (b) it will not terminate the Plan for any
Performance Period during that Performance Period unless it is clear that Plan
Participants will not receive any payment with respect to Awards granted for
that Performance Period.


9. CLAWBACK POLICY.
The Award is subject to the terms of the Company’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Award and repayment or forfeiture of any cash received
with respect to the Award.


10. MISCELLANEOUS
a. This Plan, including its attachments, constitutes the entire understanding
relating to an Award to any employee of Alaska or Horizon, and supersedes all
prior oral or written agreements, representations or commitments relating to
such Awards.


b. This Plan is not a commitment of the Company, Alaska or Horizon, to any
officer or employee of such company, to continue that individual in its employ
in order to qualify for an Award. Nothing contained in this Plan may be
considered to be a promise of continued employment. Any employee who shall file
suit against his or her employer for wrongful termination shall automatically
cease to be a Plan Participant.


c. This Plan and the rights and obligations provided for herein shall be
construed and interpreted in accordance with the law of the state of Washington,
excluding its conflicts of law rules.


d. No unpaid Award will be subject to the debts, liabilities, contracts or
engagements of any Plan Participant, and may not be alienated, pledged,
garnished or sold, and any attempt to do so shall be void.


e. All Awards are subject to applicable federal, state, and local deductions.


f. This Plan is intended to be an exception to, or otherwise be in compliance
with, Section 409A of the Internal Revenue Code of 1986, as amended. This Plan
shall be interpreted to comply with Section 409A.
ANNEX 1
3

--------------------------------------------------------------------------------





COVID-19 BUSINESS RECOVERY INCENTIVE PAY PLAN
GOALS AND MEASURES
(July 1, 2020-December 31, 2020 Performance Period)


This Annex sets forth the goals and respective weighting values for the
Performance Period running from July 1, 2020 to December 31, 2020 under the
Alaska Air Group COVID-19 Business Recovery Incentive Pay Plan. Capitalized
terms used in this Annex have the meanings given to them in the plan document.


For purposes of the Performance Period covered by this Annex, “Eligible
Earnings” means the aggregate wages or salary paid during calendar year 2020 to
the Plan Participant for services performed for Alaska or Horizon, including
cash received for vacation payouts in connection with the Plan Participant’s
transfer between any two entities (i.e., Alaska and Horizon) or in connection
with retirement, death or disability, amounts that the Plan Participant could
have received in cash had the Plan Participant not elected to contribute the
amount to an employee benefit plan maintained by the Company or an affiliate and
any other voluntary payment the Plan Participant makes which reduces his/her
compensation (such as the Plan Participant’s voluntary contribution to an
Internal Revenue Code (“Code”) Section 401(k) Plan, Code Section 125 medical
account, dependent day care spending account, or charitable gift), but excluding
commissions, all bonuses (including any payment received under this Plan or
under the Alaska Air Group Performance Based Pay Plan), and all other forms of
incentive or other supplemental pay, employee benefits paid by the employer
(such as employer contributions to a Code Section 401(k) Plan), worker’s
compensation payments, disability payments, cash and non-cash fringe benefits
and perquisites (such as per diems, auto expense reimbursement, relocation
reimbursement or travel reimbursement).


Goals and Weighting


1.Financial Recovery / Cash Burn Reduction (50%)


Achieve zero cash burn by year end. “Cash burn” is defined as actual December
cash burn (all cash in excluding new loans or federal funds LESS all cash out
for operating costs, capital and debt service. For avoidance of doubt, this is
the same definition of cash burn as used in the Company’s periodic investor
updates). The Company will adjust the calculation of cash burn to account for
the following factors:


a)The Company will gross up December bookings by 30% to reflect seasonal booking
patterns.


b)The Company will divide debt service for the fourth quarter by three and
adjust December actual debt service costs to the average. The Company will also
remove debt service costs (using weighted-average interest rates) associated
with debt equal to excess liquidity.  Excess liquidity will be defined as the
average cash and marketable securities for the month of December less the
average of the Company’s cash and marketable securities for the twelve quarters
ended December 31, 2019 ($1.577 billion).


c)The Company will make adjustments for historical credit versus cash bookings
to account for the large credit balances currently in customer eWallet accounts.
For purposes of determining cash burn, the Company will shift sales from credit
to cash if credit bookings are a higher percentage of total bookings than the
historical percentage of credit bookings. The adjustment will be limited to two
times the historical percentage of credit bookings. For example, if credit
bookings are generally 5% of total bookings, but in December, credit bookings
are 15%, the Company will adjust to reflect as if December were at 5% (shift 10%
of sales from credit to cash for determination of “cash burn”). Similarly, if
December credit bookings are usually 5%, and credit bookings in December 2020
are at 20%, the Company will adjust credit bookings down only to 10%, rather
than down to the historical 5%.


4

--------------------------------------------------------------------------------



d)The Company will adjust for one-time costs such as lease restructuring,
severance payments, early out packages, etc. if those costs are also adjusted
from our earnings on an adjusted basis.

For Alaska/Horizon:


Threshold  Cash burn of fifty million dollars ($50,000,000). 
Target Cash burn of zero dollars ($0).


Payment calculation is a straight-line interpolation from Threshold to Target.




2.Guest and Employee Safety (50%)
        
Instill confidence in both the Company’s employees and guests by taking the
necessary and appropriate steps to adequately address their COVID safety
concerns in workspaces and on planes. The Company will measure guest sentiment
via the Alaska Listens survey tool and will send out pulse surveys to employees.
The ultimate determination of success on this metric will rest with the
Compensation& Leadership Development Committee, with a recommendation from the
Safety Committee of the Board of Directors.


ANNEX 2
5

--------------------------------------------------------------------------------





COVID-19 BUSINESS RECOVERY INCENTIVE PAY PLAN
PARTICIPATION RATES
(July 1, 2020-December 31, 2020 Performance Period)
This Annex sets for Participation Rates for Eligible Employees (as defined in
the in connection with the COVID-19 Business Recovery Incentive Pay Plan,
effective on July 1, 2020.

Pay Group/Position
Participation
Rate
ALASKA CHIEF EXECUTIVE OFFICER140%ALASKA PRESIDENT110%ALASKA EXECUTIVE VICE
PRESIDENT FINANCE AND CFO, EXECUTIVE VICE PRESIDENT AND CCO AND EXECUTIVE VICE
PRESIDENT AND COO85%HORIZON PRESIDENT75%ALASKA VICE PRESIDENTS SERVING ON
MANAGEMENT’S EXECUTIVE COMMITTEE65%ALASKA SENIOR VICE PRESIDENTS65%ALASKA AND
HORIZON VICE PRESIDENTS50%ALASKA AND HORIZON MANAGING DIRECTORS35%ALASKA AND
HORIZON PARTICIPANTS AT CAREER STEPS AND STAGES AP3 AND SL115%ALASKA AND HORIZON
PARTICIPANTS AT CAREER STEPS AND STAGES AP2 AND L312%ALASKA AND HORIZON
PARTICIPANTS AT CAREER STEPS AND STAGES AP1 AND L210%ALASKA AND HORIZON
PARTICIPANTS AT CAREER STEPS AND STAGES P3 AND L17.5%OTHER ALASKA AND HORIZON
PARTICIPANTS AT CAREER STEP AND STAGE P2 OR BELOW5%


6